DETAILED ACTION
The Amendment filed February 10, 2020 has been entered. Claims 1-3, 5-10, and 18-22 have been amended. Claim 23 has been added. Currently, claims 1-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-23, Lal in view of Nakamura represents the best art of record. However, Lal in view of Nakamura fails to encompass all of the limitations of newly amended independent claim 1.
Specifically, the Examiner agrees with the Applicant that Lal in view of Nakamura fails to critically teach the device as claimed which specifically includes that the drive and the sense resonators are rotated at an angle in the drive-sense plane with respect to the direction of a cut of the lithium -niobate wafer so that the drive and sense resonators have matching resonant frequencies (see Applicant Argument/Remarks Made in an Amendment, filed 2/10/2021, pages 16 and 17).
A the Applicant points out, the primary difference between the instant claimed invention and that of Lal in view of Nakamura is that Nakamura specifically teach that matching frequencies is accomplished by varying the width of the electrodes, rather than by the claimed rotation in the drive-sense plane as claimed.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 the examiner can find no teachings for a device as claimed, which specifically includes that the device as claimed which specifically includes that the drive and the sense resonators are rotated at an angle in the drive-sense plane with respect to the direction of a cut of the lithium -niobate wafer so that the drive and sense resonators have matching resonant frequencies, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/              Primary Examiner, Art Unit 2855